MEMORANDUM OPINION
 
Nos. 04-10-00298-CR &
04-10-00299-CR
 
Federico A. TELLEZ,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 290th
Judicial District Court, Bexar County, Texas
Trial Court Nos. 2005-CR-1850
& 2005-CR-3527
Honorable Sharon
MacRae, Judge Presiding
 
Opinion by:   Catherine Stone, Chief Justice
 
Sitting:                     Catherine Stone, Chief Justice
                     Phylis
J. Speedlin, Justice
                     Steven
C. Hilbig, Justice
 
Delivered and Filed: 
February 2, 2011
 
AFFIRMED
 
           Based
on Frederico Tellez’s pleas of true to violating the terms of his community
supervision, the trial court revoked Tellez’s community supervision and
sentenced him to five years imprisonment in each of the underlying causes. 
Tellez’s court-appointed attorney filed a brief containing a professional
evaluation of the record in accordance with Anders v. California, 386
U.S. 738 (1967).  Counsel concludes that these appeals have no merit.  Counsel
provided Tellez with a copy of the brief and informed him of his right to
review the record and file his own brief.  See Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State,
924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).  Tellez did not
file a pro se brief.
           After
reviewing the record and counsel’s brief, we agree that the appeals are
frivolous and without merit.  The judgments of the trial court are affirmed. 
Appellate counsel’s motion to withdraw is granted.  Nichols, 954 S.W.2d
at 86; Bruns, 924 S.W.2d at 177 n.1.  No substitute counsel will be
appointed.  Should Tellez wish to seek further review of this case by the Texas
Court of Criminal Appeals, Tellez must either retain an attorney to file a
petition for discretionary review or Tellez must file a pro se petition
for discretionary review.  Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely
motion for rehearing that is overruled by this court.  See Tex. R. App. P. 68.2.  Any petition for
discretionary review must be filed with this court, after which it will be
forwarded to the Texas Court of Criminal Appeals.  See Tex. R. App. P. 68.3, 68.7.  Any
petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 68.4.  
Catherine Stone, Chief Justice
 
DO NOT PUBLISH